Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 04-2122

                              PETER L. DUFFY,

                          Plaintiff, Appellant,

                                       v.

              GORDON R. ENGLAND, SECRETARY OF THE NAVY,

                          Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                                    Before

                       Torruella, Circuit Judge,
                     Stahl, Senior Circuit Judge,
                      and Howard, Circuit Judge.



     Peter L. Duffy on brief pro se.
     Michael J. Sullivan, United States Attorney, and Barbara Healy
Smith, Assistant U.S. Attorney, on Memorandum in Support of Motion
for Summary Disposition.



                               March 11, 2005
             Per Curiam.   Peter L. Duffy, pro se, appeals from the

district court's dismissal of his complaint brought under the Age

Discrimination in Employment Act ("ADEA"), 29 U.S.C. §§ 621-634, on

statute of limitations grounds.        We have held that in cases where,

as here, an ADEA claimant elects to bypass the administrative

process   and   goes   directly   to   federal   court,    the   applicable

limitations period is two years from the date of the allegedly

discriminatory act or practice.        Rossiter v. Potter, 357 F.3d 26,

34 (1st Cir. 2004).

             Duffy's claims are based on his removal from his position

as Department Head and reassignment to a newly-created position

which was "meaningless."     He also maintains that he was improperly

denied the opportunity to compete for an advertised higher grade-

level position.     Duffy asserts that the decision to replace and

reassign him was made on June 8, 2000, that defendant "dissuaded"

him from applying for the advertised position on June 15, 2000, and

that   the    effective    date   of   his   removal,     replacement   and

reassignment was January 7, 2001. Duffy did not file his complaint

until March 1, 2004, well over two years after the acts of which he

complains.    However, he argues that his claim did not accrue until

December 9, 2003, when he discovered a transcript of an interview

conducted years earlier which indicated that age discrimination was

the impetus



                                   -2-
for   the   challenged      employment    decisions.        This      argument   is

unavailing.

            "Under     federal   law     the    accrual     of   an    employment

discrimination claim 'commences when a plaintiff knows, or has

reason to know, of the discriminatory act,'" Melendez-Arroyo v.

Cutler-Hammer de P.R. Co., 273 F.3d 30, 37 (1st Cir. 2001) (quoting

Morris v. Gov't Dev. Bank of Puerto Rico, 27 F.3d 746, 750 (1st

Cir. 1994)), not when he or she first learns that the act was based

on discriminatory factors or motives.            Chapman v. Homco, Inc., 886

F.2d 756, 758 (5th Cir. 1989); see Thelan v. Marc's Big Boy Corp.,

64 F.3d 264, 267 (7th Cir. 1995) ("A plaintiff's action accrues

when he discovers that he has been injured, not when he determines

that the injury was unlawful"); Pacheco v. Rice, 966 F.2d 904, 906

(1st Cir. 1992) (applying same rule in Title VII case).                    "[T]he

plaintiff need not know all the facts that support his claim in

order for countdown to commence."              Morris, 27 F.3d at 750; see

Pacheco, 966 F.2d at 907 ("It is to be expected that some relevant

facts   will   come    to   light   after      the   date   of   an    employee's

termination--one purpose of filing an administrative complaint is

to uncover them").

            Further,     although   Duffy      attempted    to     argue   in    the

district court that the statute of limitations should be equitably

tolled, he appears to have abandoned that argument on appeal and he

makes no allegation that defendant affirmatively misled him or took


                                       -3-
any action that lulled him into inaction.      There is therefore no

basis for equitable tolling. See Morris, 27 F.3d at 750 (Equitable

tolling requires proof that employee "was unaware of the employer's

discriminatory animus" and "that the employer actively misled him,

to his detriment").

          Affirmed.   See 1st Cir. R. 27(c).




                                -4-